Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John W. Fitzpatrick on 07/07/22.

The application has been amended as follows: 

1.	(Currently Amended) A system for extracting polluted air in the vicinity of a road surface, the system comprising at least one inlet assembly arranged to be recessed into the road surface and to be connected to an extraction duct, said at least one inlet assembly comprising: 
a resiliently compressible and/or retractable pod arranged to protrude above the level of the road surface and to be driven over; and 
intake apertures located within the pod, the pod defining a passage arranged to be connected to an extraction duct, wherein
the pod comprises a head section and one or more side walls arranged to support the head section, the head section being arranged to protrude above the level of the road surface and wherein an upper surface of the head section defines an outer surface of the pod, said outer surface being arranged, in use, to be contacted by a wheel passing over the pod; and 
the pod further comprises a support plate located beneath the head section or embedded within the head section.
2.	(Cancelled)
3.	(Withdrawn-Currently Amended) The system according to claim 1, wherein, when the pod is in a compressed and/or retracted state, an upper surface of the pod is 
4.	(Cancelled)
5.	(Currently Amended) The system according to claim 1, wherein the at least one inlet assembly further comprises a base unit arranged to be embedded in a road surface and to accommodate the pod, which base unit comprises an upper edge arranged to be 
6.	(Withdrawn) The system according to claim 5, wherein the base unit comprises one or more retaining members arranged to engage with the pod so as to retain the pod within the base unit. 

7.	(Withdrawn) The system according to claim 5, wherein a bottom portion of the base unit comprises a raised middle section.
8.	(Withdrawn) The system according to claim 5, wherein the base unit comprises an outwardly extending flange, which flange is arranged to be embedded in the road surface so as to securely position the base unit within the road surface.

9.	(Withdrawn) The system according to claim 5, wherein the base unit comprises a sub-housing biased to a raised position.
10.	(Withdrawn) The system according to claim 9, wherein the base unit further comprises a slideable connector arranged to connect the base unit to the sub-housing, and wherein the sub-housing is retractable into the base unit. 

11.	(Cancelled)

12.	(Cancelled)

13.	(Withdrawn-Currently Amended) The system according to claim 1, wherein the head section comprises an outer shell, and wherein the outer shell comprises a rounded peripheral edge arranged to form a seal to the road surface.

14.	(Cancelled)
15.	(Withdrawn-Currently Amended) The system according to claim 1, wherein intake apertures are formed through the head section and the support plate.
16.-19.	(Canceled)
20.	(Withdrawn-Currently Amended) The system according to claim 1, wherein the side walls are 
21.	(Cancelled)
22.	(Withdrawn) The system according to claim 1, wherein the pod comprises an internal cavity.
23.-25.	(Cancelled)
26.	(Withdrawn) The system according to claim 1, wherein intake apertures are raised above the level of the road surface, such that they are above the level of any normally expected surface water.
27.	(Previously Presented) The system according to claim 1, wherein the pod further comprises a mesh material arranged to cover the intake apertures to prevent the inlet of water droplets to the inlet assembly.
28.-33.	(Cancelled)
34.	(Withdrawn) The system according to claim 1, further comprising: 
an extraction duct connected to the at least one inlet assembly; and 
an extractor configured to draw air from the road surface, through the at least one inlet assembly and into the extraction duct.
35.-36.	(Cancelled) 

Drawings
The drawings were received on 10/11/19.  These drawings are acceptable.
Election/Restrictions
Claims 1, 5 and 27 are allowable. Claims 3, 6-10, 13, 15, 20, 22 and 26, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among Species A-D, as set forth in the Office action mailed on 04/19/22, is hereby withdrawn and claims 3, 6-10, 13, 15, 20, 22 and 26 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amended claim 1 includes structures which are neither anticipated by, nor obvious over prior art of record.  Claims 3, 5-10, 13, 15, 20, 22, 26-27 and 34 depend on claim 1; and hence are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773